Madsen, J.
¶58 (dissenting) — In July 2005, pursuant to the Public Records Act (PRAor act), chapter 42.56 RCW, the Rental Housing Association of Puget Sound asked the city of Des Moines to disclose documents relating to the city’s crime-free rental housing ordinance. The city responded on August 17, 2005, providing many documents. But the city informed the association that it would not provide documents from the city attorney’s file entitled “Legal Department’s Packet No. 1.” Clerk’s Papers at 61. This packet, the city said, contained documents exempt from public disclosure pursuant to the act because they were drafts, notes, and interagency memoranda not relied on in a public action, along with attorney work product and documents subject to the attorney-client privilege. Id. The city also briefly described the exempt documents.
¶59 The association countered that the documents the city was withholding clearly did not fall within any exemptions. The city responded, asserting that it had properly withheld exempt public records, stating the specific exemption in terms required by the act, and that it had provided all the records responsive to the association’s request. But the city agreed to review the law relating to the association’s interpretation of the act’s exemptions.
¶60 In January 2006, the association made a second records request and also demanded the city produce the documents the association had originally requested in July 2005. The city replied that it had responded to the association’s first request and no further response to that request was required because the city had properly withheld exempt records. The city also said it would respond to the association’s second request for more recent documents.
¶61 In January 2007, the association filed a complaint alleging that the city failed to adequately respond to its July 2005 public records request by claiming documents *554were exempt and generally describing the withheld documents. The city moved to dismiss the association’s action on the ground that it was not filed within the act’s one-year limitation period. The trial court granted the motion, finding that August 17, 2005 — the date the city first responded to the public records request — was the proper date from which to measure the statute of limitations. The court also found that the association’s July 2005 request was not answered in installments and that there was no waiver of the statute of limitations. Because I agree with the trial court, I respectfully dissent.
Discussion
¶62 The trial court held that the statute of limitations was triggered by the city’s initial response to the association’s records request on August 17, 2005. The association argues that the city’s first response did not adequately “claim” an exemption because it did not sufficiently support the claim with a detailed privilege log. Although the word “claim” is not defined in the act, I agree with the concurrence that the word “claim” should be given its plain meaning: “to assert especially] with conviction and in the face of possible contradiction or doubt.” Webster’s Third New International Dictionary 414 (2002). The act does not require that a party prepare a “detailed privilege log.” The statute requires only that a party cite a specific exemption and provide a brief explanation. RCW 42.56.210(3). If the legislature intended the term to mean something as particular as a “detailed privilege log,” it would have said so.7
*555¶63 In my view, the city’s August 17, 2005 response satisfied the requirements of RCW 42.56.210(3). It claimed that records were exempt from disclosure, cited the specific statutory exemptions upon which it relied, identified the file title, and described the types of documents in the file. The city clearly claimed an exemption.
¶64 Under the act’s statute of limitations, judicial review of agency action “must be filed within one year of the agency’s claim of exemption or the last production of a record on a[n] . . . installment basis.” RCW 42.56.550(6). The act does not state that a judicial action must be filed one year after a party claims an exemption and supports that claim with a sufficiently detailed privilege log or explanatory material. It provides only that an action be filed one year after a party claims an exemption.
¶65 The purpose of a statute of limitations is to “compel the exercise of a right of action within a reasonable time so opposing parties have fair opportunity to defend.” Stenberg v. Pac. Power & Light Co., 104 Wn.2d 710, 714, 709 P.2d 793 (1985). Statutes of limitation are intended to provide certainty and bring finality to transactions for both parties. Atchison v. Great W. Malting Co., 161 Wn.2d 372, 382, 166 P.3d 662 (2007). The PRA was enacted by Initiative 276 in 1972. Laws of 1973, ch. 1. When it first became law, section 41 of Initiative 276 included a six-year limitations period applicable to all actions under that initiative. Laws of 1973, ch. 1, § 41. In 1982, this limitations period was reduced to five years. Laws of 1982, ch. 147, § 18. Under the 2005 amendment, the legislature reduced the limitations period to one year. See Second Substitute H.B. 1758, 59th Leg., Reg. Sess. (Wash. 2005); Laws of 2005, ch. 483, § 5, now codified as RCW 42.56.550(6).
¶66 The legislature’s continuous reduction in the time for filing an action under the PRA establishes with clarity *556its desire that PRA claims be resolved quickly. To hold that the statute of limitations is not triggered until after a detailed privilege log is provided is counter to the legislature’s clear policy of finality. As the attorney general points out in his amicus brief, an agency could clearly state the exemption it relies on to justify withholding a document, but under the majority’s approach, unless the agency provides a detailed explanation, an action challenging the agency’s decision could be filed years later, contrary to the expressed intent of the 2005 amendment.
¶67 Applying the new statute of limitations to the facts of this case, I agree with the trial court that the city denied the PRArequest on August 17, 2005. The association argues the statute of limitations on its challenge to the city’s claim of exemption actually began to run in January 2006, when the city first agreed to review the legal authority the association relied upon in its demand for further disclosure, or in June 2006, when the city provided additional details about the documents it claimed were exempt. But it is the initial exemption claim that triggers the time limit.8
¶68 To hold otherwise is contrary to the purpose of PRA. Under existing interpretations of the PRA, an agency has an incentive to provide more rather than fewer records. Providing more records serves to limit potential liability vis-á-vis the requestor in that, should litigation ensue, an outside limit will be set on potential penalties. However, if a subsequent disclosure is construed to effectively restart the limitations period for all prior disclosures, that incentive is removed. Indeed, agencies would have a financial disincentive to voluntarily produce more records. That result would be inconsistent with the purpose of the PRA to encourage agencies to place records in the hands of the public.
*557¶69 The association also argues that by providing additional identifying details concerning the withheld documents, the city’s response to the July 2005 request was akin to providing records “on a partial. . . installment basis” as that term is used in RCW 42.56.550(6). If the agency makes a diligent search for records and produces those that it locates without reference to further installments to come, then the agency has fulfilled its duty. If there is no reference to installments or forthcoming documents, then the one-year limitation period starts at that point. If, however, the agency produces some documents and states that it is gathering more documents for production in a subsequent installment, then the one-year limitations period does not commence running until after the last installment is provided. RCW 42.56.550(6).
¶70 The record in this case does not support the association’s characterization of the city’s response as installments, as the trial court correctly found. Rather, the agency, after providing some records and claiming an exemption for others, thus giving the requestor fair notice of the exemption being claimed, later discovered other responsive records. A similar situation could arise where an agency simply provides such records in an effort to settle a controversy. In each case, the limitations period should not restart with regard to the earlier claimed exemptions.
¶71 The association also argues that because its second request for documents in January 2006 was essentially identical to its first request and because some documents produced in response to its second request duplicated documents produced in response to its first request, the second request “restarted” the statute of limitations. The association fails to cite Washington authority supporting its theory, and I have found none. The federal case upon which the association relies, Aftergood v. Central Intelligence Agency, 225 F. Supp. 2d 27 (D.D.C. 2002), is distinguishable because it involved a federal Freedom of Information Act, 5 U.S.C. § 552, request and successive requests that were in fact essentially the same. Aftergood, 225 F. Supp. 2d at 31. *558In any event, the record does not support the association’s claim that here the requests were the same. The second request was labeled a “new” request and referred to “new” information generated since the first request. The classification of documents in the second request was not the same as that in the first request.
¶72 The trial court correctly determined that the association’s PRA claim as to its first request was untimely. I would affirm the trial court.
Conclusion
¶73 The purpose of the PRA is to provide a mechanism by which citizens can obtain information about government. The penalty and costs provision in RCW 42.56.550(4) is a means to that end. The one-year statute of limitations in RCW 42.56.550(6) is designed to ensure that actions are resolved quickly to serve the PRA disclosure goals without disproportionate individual financial gain.
¶74 Running the statute of limitations from the date a government entity denies disclosure on the claim of exemption does not preclude requestors from getting what they ultimately seek, which is prompt access to government records. Requiring requestors to file a claim for penalties and costs within one year of a denial simply prevents a requestor from delaying and then seeking higher penalties. The majority’s interpretation will upset the legislature’s careful balancing of interests.

 The association relies on a footnote in Progressive Animal Welfare Society v. University of Washington, 125 Wn.2d 243, 271 n.18, 884 P.2d 592 (1994) (PAWS), to argue that the city had to specify the title, author, and recipient of each document, and explain how each exemption claimed applied to each record. But the court in PAWS discussed identifying information where agencies silently withheld documents. That is not the case here. Nor was the issue in PAWS what constitutes a “claim of exemption” under the act’s statute of limitations. Moreover, RCW 42.56.210(3), the statute that specifies what information an agency must provide when claiming an exemption, does not refer to the act’s statute of limitations. The statute of limitations governs when a party must initiate judicial *555action, while RCW 42.56.210(3) addresses the substance of the agency response. See PAWS, 125 Wn.2d at 271. As the trial court noted, if the city had never explained why it was withholding the documents, the association still would have had remedies under the act that it would have had to pursue in a timely fashion.


 When the city in this case agreed to review the association’s legal authority, it was doing nothing more than extending professional courtesy in negotiations. The association misconstrues professional courtesy as restarting the statute of limitations.